Citation Nr: 0603772	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for post-traumatic stress disorder (PTSD) 
has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The appellant had active military service from May 1970 to 
January 1972.

In July 2000, the Board issued a decision denying service 
connection for PTSD.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 RO rating action that 
denied the appellant's petition to reopen his claim for 
service connection for PTSD on the basis that new and 
material evidence had not been received.  The appellant filed 
a Notice of Disagreement (NOD) in June 2002, and the RO 
issued a Statement of the Case (SOC) in November 2002.  The 
appellant perfected his appeal by filing a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in March 2003.

In August 2005, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action necessary to 
fairly adjudicate the claim on appeal has been accomplished.

2.  The Board issued a decision denying service connection 
for PTSD in July 2000.  The appellant did not appeal the 
Board's decision.

3.  No new evidence associated with the claims file since the 
Board's July 2000 denial, when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.




CONCLUSIONS OF LAW

1.  The Board's July 2000 decision denying service connection 
for PTSD is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100 (2005).

2.  As evidence received since Board's July 2000 denial of 
service connection for PTSD is not new and material, the 
criteria for reopening that claim are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in effect prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C. § 5103A(f).  
Because, as explained in more detail below, the veteran has 
not presented new and material evidence to reopen his claim, 
it does not appear that the duty to assist provisions of the 
Act-to include those setting forth the criteria for 
examination-are applicable in the instant appeal.  Moreover, 
as indicated below, because the petition to reopen was filed 
prior to August 29, 2001, any duties set forth in the revised 
version of
38 C.F.R. § 3.156(a), promulgated pursuant to the Act, also 
are not applicable in this appeal.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.  Through the 
February 2002, June 2002 rating decision, the November 2002 
SOC and the February 2005 Supplemental SOC (SSOC), the RO 
notified the appellant and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal up to that point, 
and the bases for the denial of the claim.  After each, they 
were given the opportunity to respond.  Accordingly, the 
Board finds that the appellant has received sufficient notice 
of the information and evidence needed to support the claim, 
and has afforded ample opportunity to submit such information 
and evidence.  

The RO's notice letter in February 2002, prior to the rating 
decision on appeal,  meets the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that 
letter, the RO informed the appellant of the VCAA and VA's 
resultant duties, identified the evidence currently of 
record,  requested that the appellant identify any medical 
providers potentially having relevant records, and requested 
that the appellant complete and sign authorization forms to 
enable the RO to obtain records from each each non-VA medical 
provider identified.  The RO also asked that the veteran send 
in any relevant evidence that he had to support his request 
to reopen.  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the June 2002 
rating action on appeal.  However, the Board finds that the 
lack of full pre-adjudication notice in this appeal has not, 
in any way, prejudiced the appellant.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board finds that, in this appeal, any delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim were fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the February 2002 letter invited the appellant to identify or 
furnish evidence in support of his claim, and the RO's 
November 2002 SOC discussed the evidence that had been 
considered in the decision to date and the legal principles 
underlying that decision.  After each, the , the appellant 
was afforded the opportunity to respond.  The RO subsequently 
obtained a considerable quantity of additional evidence 
before readjudicating the claim on the basis of all pertinent 
evidence of record (as reflected in the February 2005 SSOC). 
   
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  As indicated, the RO has obtained the appellant's 
service medical records, VA inpatient and outpatient 
treatment records, and treatment records from those non-VA 
medical providers that the appellant identified as having 
relevant medical evidence.  The appellant was also afforded a 
Board hearing, during which he presented evidence and 
argument in support of his claim; the transcript of that 
hearing .  Significantly, neither the appellant nor his 
representative has identified, and the record does otherwise 
indicate, any existing, pertinent evidence in addition to 
that identified above, that needs to be obtained.   

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the petition to reopen a claim for service 
connection for PTSD.

II.  Analysis

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (2004).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(f); Zarycki, 6 Vet. App. at 98.  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.

The Board denied service connection for PTSD in a July 2000 
decision.  The evidence then of record consisted of service 
medical and personnel records; inpatient treatment records 
from Brentwood VA Medical Center (VAMC) dated December 1995; 
a February 1996 letter from VA psychologist Dr. N.C.C. 
diagnosing PTSD; outpatient treatment records from Los 
Angeles VAMC for the period March through May 1997; the 
appellant's stressor statement received in July 1997; an 
October 1997 letter from VA physician G.G.P. diagnosing PTSD; 
the report of a VA PTSD examination conducted in March 1998; 
the RO's July 1998 request for information to the United 
States Armed Forces Center for Research of Unit Records 
(formerly, USASCRUR, then CURR), and the responses of that 
organization to the RO in August 1998 and February 1999.  

In its decision, the Board considered the evidence identified 
above and made the following five findings of fact: (1) the 
appellant had been diagnosed with PTSD; (2) the appellant 
served in Vietnam but did not engage in combat with the 
enemy; (3) the appellant had not provided meaningful 
information to support further stressor research; (4) service 
records or other credible supporting evidence did not verify 
any claimed stressors, and (5) there was no diagnosis of PTSD 
based on a verified stressor.  These five findings of fact 
led to the Board's conclusion of law that PTSD was not 
incurred in or aggravated by active military service.  

The Board's July 2000 decision notified the appellant that he 
could appeal the decision to the United States Court of 
Appeals for Veterans Claims within 120 days, and also 
informed the appellant that he could ask the RO to reopen the 
claim by submitting new and material evidence to that office.

The appellant did not appeal the Board's July 2000 denial, 
nor did he request reconsideration of the decision.  As the 
Chairman has not ordered reconsideration of the decision, and 
no other exception to finality applies, the Board's July 2000 
denial is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

The appellant initiated his request  to reopen the claim by 
submitting new evidence (a lay statement by his brother) in 
April 2001.  Under pertinent legal authority, VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Pertinent to claims filed prior to August 29, 2001, Title 38 
Code of Federal Regulations, Section 3.156(a) provides that 
"new and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002).  Given the date of 
the claim culminating in the instant appeal, the Board will 
apply the version of 38 C.F.R. § 3.156(a) in effect prior to 
August 29, 2001; that version appears in the 2001 edition of 
Title 38 of the Code of Federal Regulations].

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the 
Board's July 2000 denial of service connection for PTSD.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the Board's July 
2000 denial includes the following: (1) a letter from the 
appellant's mother, received by the RO in April 2001; (2) a 
letter from the appellant's brother, received in December 
2001; (3) inpatient treatment records from Martin Luther 
King, Jr., General Hospital from November 1992; (4) inpatient 
treatment records from Kaiser Permanente hospital, dated in 
November 1992 and July 1994; (5) outpatient treatment records 
from Los Angeles VAMC for the period from March 1996 to May 
2003; (6) Los Angeles VAMC inpatient treatment records dated 
from May through June 1996, in July 1996, from November 1996 
to January 1997, and from March to September 1997; (7) a 
letter from the appellant received in April 2005, and (8) the 
appellant's testimony before the Board in August 2005.  

The Board finds that the additional medical evidence received 
is "new" in the sense that it was not previously before 
agency decision makers.  However, the Board also finds that 
this evidence is not "material" for purposes of reopening 
the claim for service connection, inasmuch as this evidence 
still does not reflect a diagnosis of PTSD based on a clearly 
articulated, verified or verifiable stressor to support the 
claim for service connection for PTSD.

The lay statements by the appellant's mother and brother also 
provide nothing probative, given the bases for the prior 
denial.  While these statements cite the appellant's letters 
from Vietnam as evidence that certain stressful events 
occurred, the statements themselves provide no credible 
evidence corroborating the occurrence of any clearly 
articulated stressor.  These letters also describe the 
appellant's visible symptoms following his return from 
Vietnam, but, again, these observations do not constitute lay 
evidence corroborating the occurrence of a specific in-
service stressor.   Hence, these statements do not constitute 
material evidence for purposes of reopening of the claim.

Finally, the appellant's letter of April 2005 and his 
testimony of August 2005 are not material because they are 
largely cumulative and redundant of the appellant's previous 
but unverified assertions of combat exposure and stressors.  
Neither the appellant's letter nor his testimony provide any 
new, objective evidence establishing that he engaged in 
combat with the enemy and experienced an associated stressor, 
or that he otherwise experienced a specific, verifiable in-
service stressor.  (The Board notes, parenthetically, that 
during the hearing, both the undersigned and the veteran's 
representative attempted to help the appellant to articulate 
one or more verifiable specific stressors, without success.)

Under these circumstances, the Board must conclude that, as 
new and material evidence has not been received, the criteria 
for reopening the claim for service connection for PTSD are 
not met, and the Board's July 2000 denial of service 
connection remains final.  As the appellant has not fulfilled 
his threshold burden of presenting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


